The opinion of the Court was delivered by
Moses, C. J.
The bill filed in the Circuit Court for Union was taken pro confesso against Farr H. Bates. Daniel R. Sartor, John TV. Sartor and William Munro, administrator of TVm. J. Keenan, severally demur: First, for want of privity and conformity of interest between the plaintiffs. Secondly, that the bill is exhibited against the defendants for several distinct and independent matters and causes, which have no relation to each other. The Judge below sustained the demurrer, and dismissed the bill.
It is not to be questioned that, while the Courts of Law strictly enforce the rules of pleading which they have prescribed, Courts of Equity, although they administer relief without so close an adherence to the system of procedure which they have ado pted, still re*268quire those seeking their aid to conform to an established practice, which is regarded proper and necessary for the due administration of their principles.
They exhibit, however, less firmness in enforcing their rules than the Courts of Law, allowing convenience arid expediency, to a very great extent, to govern their application where too rigid an enforcement would destroy the very purpose they were intended to promote.
In general, these Courts will not permit a claim for distinct matters to be preferred by plaintiffs against one or more defendants, or, in the same cause, the union of several defendants, some of whom are disconnected with a large portion of the claim made by the bill. When this appears, it is obnoxious to the charge of multifariousness. The conflict with the rule must be apparent, on the examination of the bill, or the Court will not regard the objection within the influence of the principle which it enforces by dismissing the cause.
This whole subject was fully, and at length, reviewed by that great master of equity learning, Chancellor Kent, in the case of Brinkerhoff vs. Brown, 6 John. Ch., 139. After a close examination of all the decisions in point, he has simplified, with so much exactness and precision, the result which they afford, that it only remains to apply his conclusion to the facts as they present themselves in a case. At page 156, he lays down the governing principle in these words: “That a bill against several persons must relate to matters of the same nature, and having a connection with each other, and in which all the defendants are more or less concerned, though their rights in respect of the case may be distinct.”
Applying this rule, first to the plaintiff here, who, in the language of the Chief Baron, in Wood vs. The Duke of Northumberland, Anst., 469, though “unconnected parties may be joined in one suit where there was a common interest .centering in the point in issue in the cause,” and then to the defendants, and what is the case made by the bill ? Daniel R. Sartor, in 1864, purchased a tract of land from Wm. J. Keenan. ITe gave his bond for the purchase money, with John W. Sartor, W. H. Sartor and Farr H. Bates as sureties, and executed a mortgage, to the vendor, of the premises bought. Soon after the transaction, J. W. Sartor and Farr H. Bates, ascertaining the insolvency of the said D. R. Sartor, agreed with Keenan that they would pay the bond, upon his assigning the mortgage to them. Bates, thereupon, paid up one-*269half, procured the assignment, as the plaintiffs aver, and took possession of the land, which he still holds, receiving the rents and profits. John W. Sartor, who agreed to pay his half in cotton, not having enough, borrowed, on August 6th, 1866, of John Sanders, the intestate of the plaintiffs, Edwards and Sanders, certain bales of cotton, agreeing that, if they should not be returned at the time fixed, the said Keenan, by the authority of the said J. W. Sartor, should assign to the said John Sanders an amount of the mortgage equal to the value of the cotton so borrowed. On the 22d day of the same month, a like agreement (except as to quantity) was entered into with the other plaintiff, Christopher C. Sartor. The 'contracts were not only made with the knowledge and approval of Keenan, but were reduced to writing by him; and to the execution of the last referred to, he was a subscribing witness. He received full payment of the debt from Bates and John W. Sartor, on the condition that he would give them the security which he held through his mortgage, which the plaintiffs suppose he did. Keenan left the State and died. Munro, the defendant, administered on his éstate. John W. Sartor did not return the cotton, and is insolvent. Daniel R. Sartor failed, and removed beyond the limits of South Carolina, and the plaintiffs are without remedy, unless the land is subjected to their demands. They pray that Bates maybe required to produce the mortgage, that it may be foreclosed, that plaintiffs may be subrogated to the rights of the original mortgagee, and their demands satisfied from the proceeds of the sale of the land.
The mortgage is the subject-matter of the bill, which is brought to establish the rights which the respective plaintiffs have under it. If the representatives of ganders had filed their bill, claiming the separate interest of their intestate under the mortgage, no final adjudication could have been had, unless the other plaintiff, Christopher C. Sartor, who, also, claimed under the same instrument, had been a party defendant. A complete disposition of the rights of either, under the mortgage, could not have been effected without bringing all the persons interested in it before the Court. If there had been no assignment by Keenan, the surety, Bates, and those who, at the request of the other sureties, paid to him the debt-, with a promise of the assignment of the mortgage, could, in equity, have set it up for their benefit. The mortgage enured to the interest of the sureties and those who stood in their place in relation to the original transaction.
It is a general rule in equity “ that all persons should be before *270the Court whose interests may be affected by the proposed decree, or whose concurrence is necessary to a complete arrangement. It is only requisite that the interest's of the plaintiffs are consistent, that all the plaintiffs shall support one side, and all the defendants the other side of the question in issue.” — Adams, S12.
The object of a Court of Equity is to do full justice, that future litigation be avoided, and, hence, the expression of Lord Chancellor Talbott, in Knight vs. Knight, 3 P. Wms., 333, “that Courts of Equity, in all cases, delight to do complete justice — -and not by halves.”
As is said by Chancellor Kent, in the case already referred to, “there is another consideration to show that a demurrer of this kind, should be cautiously received, and that is, the difficulty and the peril attending the selection, by the plaintiffs, of proper parties. The inconvenience, on the whole, is much greater from the want than from the redundancy of parties.”
We have said that the rules of the Court of Equity, as to pleadings, are not as inflexible as those of the common law Courts. In Oliver vs. Piatt, 3 How., 333, it was held, “if entire justice cannot so conveniently be done, against the same defendants, without uniting different subjects, they may be united in a bill.”
Mr. Justice McLean, in delivering the opinion of the Court, in Fitch vs. Creighton, 24 How., 163, remarks : Lord Cottingham, in Campbell vs. Mackey, 1 Mylne & Craig, 603, said: “To lay down any rule, applicable universally, or to say what constitutes multifariousness, is, upon the authorities, utterly impossible. Every case must depend on its own circumstances, and as these are as diversified as the names of the parties, th.e Court must exercise a sound discretion on the subject.”
The conclusion which we have reached is sustained by Williams et al. vs. Neel et al., 10 Rich. Eq., 338; McElwee vs. Massey & Foster, Ibid, 377 ; and Barkley vs. Barkley, 14 Rich. Eq., 12.
The motion is granted, the order sustaining the demurrer overruled, and the case remanded to the Circuit Court.
Willard, A. J., concurred.